PER CURIAM.

CONFESSION OF ERROR

Alberto Perez appeals an order revoking his probation. Appellee, the State, concedes that at the hearing below, the court’s oral pronouncement only found a violation of two conditions: possession of weapons while on probation without the consent of the probation officer (“Violation of Condition (K2) of the Order of Probation”) and possession of weapons by a convicted felon (“Violation of Condition (K4) of the Order of Probation”). The State acknowledges that the revocation order erroneously included six conditions as a basis for revoking probation. •
Based on the State’s concession, we reverse the revocation order in part and remand with instructions to strike the references to the four other conditions from the Order of Revocation of Probation. See Laffitte v. State, 16 So.3d 315, 316 (Fla. 3d DCA 2009) (“A written order of probation revocation must conform to the court’s oral pronouncement at a defendant’s probation revocation hearing.”) The defendant need not be present.
Affirmed in part, reversed in part, and remanded with instructions.